Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Song, et al., US 2019/0337510 A1, in view of Matsuoka, et al., US 2017/0080859 A1.
As per Claim 1, Song teaches a control apparatus of a vehicle (¶¶ 41-45), the apparatus comprising: 
a collision determination unit configured to determine whether or not there is the possibility that the vehicle will collide with an object (¶¶ 41, 59) that is moving in a direction intersecting a longer direction of the vehicle (¶¶ 84-85); 
a signal determination unit configured to determine whether or not a traffic light in front of the vehicle is red (¶¶ 188, 219, 390); and 
a braking control unit configured to apply first braking force or second braking force that is lower than the first braking force, to the vehicle (¶¶ 204, 211; brake controller 337 of Figure 3), wherein, when the vehicle is travelling toward an intersection, in a case where it is determined that there is the possibility that the vehicle will collide with the moving object, the braking control unit applies the first braking force to the vehicle (¶¶ 207, 210).  
Song does not expressly teach a case where it is not determined that there is the possibility that the vehicle will collide with the moving object and it is determined that a traffic light at the intersection is red, the braking control unit applies the second braking force to the vehicle.  Matsuoka teaches a case where it is not determined that there is the possibility that the vehicle will collide with the moving object and it is determined that a traffic light at the intersection is red, the braking control unit applies the second braking force to the vehicle (¶¶ 104-105).  At the time of the invention, a person of skill in the art would have found it obvious to operate the vehicle controller of Song with braking control conditions according to Matsuoka, in order to help the vehicle run more smoothly through an intersection.
As per Claim 2, Song further teaches: an intersection determination unit configured to determine whether or not it is permitted to pass an intersection in front of the vehicle even on a red light (¶¶ 219-220), wherein, in a case where it is not determined that there is the possibility that the vehicle will collide with the moving object, and it is determined that a traffic light at the intersection is red and that it is permitted to pass the intersection even on a red light, the braking control unit applies the second braking force to the vehicle (¶¶ 207, 210).
As per Claim 3, Song teaches that the intersection determination unit determines whether or not it is permitted to pass an intersection in front of the vehicle in a specific direction even on a red light (¶¶ 219-220), and whether or not the vehicle is to pass the intersection in the specific direction, and in a case where it is determined that a traffic light at the intersection is red and that it is permitted to pass the intersection in a specific direction even on a red light, and it is not determined that the vehicle is to pass the intersection in the specific direction, the braking control unit applies the first braking force to the vehicle (¶¶ 207, 210).
As per Claim 4, Song teaches that the braking control unit applies the first braking force or the second braking force to the vehicle as a travelling assist during manual driving (¶¶ 271, 277-278).
As per Claim 5, Song teaches a vehicle that includes the control apparatus according to claim 1 (¶¶ 91-92; “host vehicle”).
As per Claim 6, Song teaches a control apparatus of a vehicle (¶¶ 41-45), the apparatus comprising: 
a collision determination unit configured to determine whether or not there is the possibility that the vehicle will collide with an object that is moving in a direction intersecting a longer direction of the vehicle (¶¶ 41, 59); 
a signal determination unit configured to determine whether or not a traffic light in front of the vehicle is red (¶¶ 188, 219, 390); 
an intersection determination unit configured to determine whether or not it is permitted to pass an intersection in front of the vehicle (¶ 165), even on a red light (¶¶ 75, 77); and 
a travelling control unit configured to control travelling of the vehicle (¶ 204; steering controller 334 and engine controller 335 of Figure 3).  
Song does not expressly teach that, when the vehicle is travelling toward an intersection through automated driving in a case where it is determined that there is the possibility that the vehicle will collide with the moving object, and in a case where it is determined that the traffic light at the intersection is red and it is not determined that it is permitted to pass the intersection even on a red light, the travelling control unit stops the vehicle.  Matsuoka teaches that, when the vehicle is travelling toward an intersection through automated driving in a case where it is determined that there is the possibility that the vehicle will collide with the moving object, and in a case where it is determined that the traffic light at the intersection is red and it is not determined that it is permitted to pass the intersection even on a red light, the travelling control unit stops the vehicle (¶¶ 63-64).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Song teaches that the intersection determination unit determines whether or not it is permitted to pass an intersection in front of the vehicle in a specific direction even on a red light (¶¶ 219-220), and whether or not the vehicle is to pass the intersection in the specific direction, and, in a case where it is determined that a traffic light at the intersection is red and that it is permitted to pass the intersection in a specific direction even on a red light, and it is not determined that the vehicle is to pass the intersection in the specific direction, the travelling control unit stops the vehicle (¶¶ 287-288).
As per Claim 8, Song teaches a vehicle that includes the control apparatus according to claim 6 (¶¶ 91-92; “host vehicle”).
As per Claim 9, Song teaches a control apparatus of a vehicle (¶¶ 41-45), the apparatus comprising: 
a collision determination unit configured to determine whether or not there is the possibility that the vehicle will collide with an object that is moving in a direction intersecting a longer direction of the vehicle (¶¶ 41, 59); 
a signal determination unit configured to determine whether or not a traffic light in front of the vehicle is red (¶¶ 188, 219, 390); 
an intersection determination unit configured to determine whether or not it is permitted to pass an intersection in front of the vehicle (¶ 165) even on a red (¶¶ 75, 77) and a braking control unit configured to apply braking force to the vehicle (¶¶ 55-58), wherein
when the vehicle is travelling toward an intersection, in a case where it is determined that there is the possibility that the vehicle will collide with the moving object, the braking control unit applies braking force to the vehicle (¶¶ 207, 210). 
Song does not expressly teach that in a case where it is not determined that there is the possibility that the vehicle will collide with the moving object, and it is determined that a traffic light at the intersection is red, and that it is permitted to pass the intersection even on a red light, the braking control unit does not apply braking force to the vehicle.  Matsuoka teaches that in a case where it is not determined that there is the possibility that the vehicle will collide with the moving object, and it is determined that a traffic light at the intersection is red, and that it is permitted to pass the intersection even on a red light, the braking control unit does not apply braking force to the vehicle (¶¶ 106-108; as the brake override system stops operating).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 10, Song teaches that the intersection determination unit determines whether or not it is permitted to pass an intersection in front of the vehicle in a specific direction even on a red light (¶¶ 219-220), and whether or not the vehicle is to pass the intersection in the specific direction, and in a case where it is determined that a traffic light at the intersection is red and that it is permitted to pass the intersection in a specific direction even on a red light, and it is not determined that the vehicle is to pass the intersection in the specific direction, the braking control unit applies braking force to the vehicle (¶¶ 287-288).
As per Claim 11, Song teaches a vehicle that includes the control apparatus according to claim 9 (¶¶ 91-92; “host vehicle”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661